Citation Nr: 1807873	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  16-28 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date prior to February 28, 2012, for the initial grant of service connection for posttraumatic stress disorder (PTSD) with a 70 percent disability evaluation.

2.  Entitlement to an effective date prior to February 28, 2012, for the initial grant of service connection for seizure disorder with a 20 percent disability evaluation.

3.  Entitlement to an earlier effective date prior to February 28, 2012, for the initial grant of service connection for traumatic brain injury (TBI) with a non-compensable evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to September 1967 and May 1969 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2002).


FINDINGS OF FACT

1.  The Veteran's application to reopen the claim for service connection of PTSD was received by VA on February 28, 2012.

2.  The Veteran's application to reopen the claim for service connection of a seizure disorder was received by VA on February 28, 2012.

3.  The Veteran's claim for service connection of TBI was received by VA on February 28, 2012.



CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to February 28, 2012, for the grant of service connection for PTSD with a 70 percent disability evaluation have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2017).

2.  The requirements for an effective date prior to February 28, 2012, for the grant of service connection for seizure disorder with a 20 percent disability evaluation have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2017).

3.  The requirements for an effective date prior to February 28, 2012, for the grant of service connection for TBI with a non-compensable disability evaluation have not been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act (VCAA) in a March 2012 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

Here, the Veteran asserts that he filed his claims on February 28, 2010, and he asserts that this should be the effective date of the awards of service connection for PTSD, a seizure disorder and TBI.  A review of the record documents that the RO denied service connection for epilepsy and PTSD in an unappealed March 2003 rating decision, and that the RO declined to reopen these claims in a July 2009 rating decision, which was also not appealed.  There is no indication that VA received any claims to reopen epilepsy, i.e. a seizure disorder, or PTSD after the final July 2009 rating decision.  The first claim for service connection of TBI is dated February 28, 2012.  See Report of General Information.  There is no record of any claim dated February 28, 2010, as the Veteran asserts.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

An effective date prior to February 28, 2012, for the initial awards of service connection for PTSD, a seizure disorder and TBI is not warranted.  The Board has reviewed the communications from the Veteran contained within the file, and has found no indication of any intent to apply for benefits dated February 28, 2010, as the Veteran asserts.  VA received his claims to reopen and for service connection of PTSD, a seizure disorder and TBI on February 28, 2010.  Accordingly, the claims must be denied.  Gilbert, supra.

ORDER

Entitlement to an effective date prior to February 28, 2012, for the initial grant of service connection for PTSD with a 70 percent disability evaluation, is denied.

Entitlement to an effective date prior to February 28, 2012, for the initial grant of service connection for seizure disorder with a 20 percent disability evaluation, is denied.

Entitlement to an earlier effective date prior to February 28, 2012, for the initial grant of service connection for TBI with a non-compensable evaluation is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


